                   Case 4:20-mj-71222-MRGD Document 1-1 Filed 08/27/20 Page 1 of 6
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                 
                                                             for the                                                 Aug 27 2020

                                                 Northern District
                                               __________  DistrictofofCalifornia
                                                                        __________                              
                                                                                                             
                                                                                                             
                  United States of America                      )                                                   
                             v.                                 )
                       KODY GRASSI
                                                                )      Case No. PM0$*
                                                                )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  June 11, 2019              in the county of              Alameda                       in the
     Northern          District of         California       , the defendant(s) violated:

            Code Section                                                  Offense Description
21 U.S.C. § 841(a)(1) and (b)(1)(C)           Possession with intent to distribute Adderall, an amphetamine and Schedule
                                              II controlled substance.

                                              Maximum penalties: 20 years' prison, lifetime supervised release (minimum 3
                                              years), $1,000,000 fine, $100 special assessment




         This criminal complaint is based on these facts:
See attached affidavit of DEA Special Agent Matthew Monschein.




         ✔ Continued on the attached sheet.
         u

                                                                                          /s/ Matthew Monschein
                                  /s/ Alexis Loeb                                          Complainant’s signature
         $SSURYHGDVWRIRUPBBBBBBBBBBBBBBB
                                  Alexis Loeb                                     Special Agent Matthew Monschein
                                 $86$BBBBBBBBBB
                                                                                            Printed name and title

Sworn to before me E\WHOHSKRQH.


Date:             08/27/2020
                                                                                              Judge’s signature

City and state:                          Arcata, CA                          Hon. Robert M. Illman, US Magistrate Judge
                                                                                            Printed name and title
        Case 4:20-mj-71222-MRGD Document 1-1 Filed 08/27/20 Page 2 of 6




                        AFFIDAVIT IN SUPPORT OF COMPLAINT
       I, Matthew Monschein, a Special Agent with the Drug Enforcement Administration

(“DEA”), currently assigned to the San Francisco Division Office, in San Francisco, California,

being duly sworn, depose and state:

I.     INTRODUCTION AND PURPOSE OF APPLICATION

       1.      This affidavit is being submitted in support of a criminal complaint and arrest

warrant charging KODY GRASSI (“GRASSI”) with possession with intent to distribute

Adderall, an amphetamine and Schedule II controlled substance, in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(C).

       2.      My statements in this affidavit are based on my own training and experience;

knowledge of the facts and circumstances obtained through my review of evidence related to this

investigation; information provided by other agents and law enforcement officers; information

provided by reports prepared by other agents and law enforcement officers; and information

provided by records and databases.

       3.      This affidavit is submitted for the limited purpose of establishing probable cause

in support of a complaint and does not set forth each and every fact that I, or others, have learned

during the course of the investigation. Where I refer to conversations and events, I often refer to

them in substance and in relevant part rather than in their entirety or verbatim, unless otherwise

noted. Unless otherwise noted, wherever in this Affidavit I assert that a statement was made, the

information was provided by another agent, law enforcement officer, or witness who may have

had either direct or hearsay knowledge of that statement and to whom I or others have spoken, or

whose reports I have read and reviewed. This affidavit also reflects my current understanding of

facts relating to this investigation, and may evolve as I learn additional information.

II.    AFFIANT BACKGROUND

       4.      I am an “investigative or law enforcement officer of the United States” within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States



AFF. IN SUPPORT OF CRIMINAL COMP.

                                                 1
        Case 4:20-mj-71222-MRGD Document 1-1 Filed 08/27/20 Page 3 of 6




who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Title 18, United States Code, Section 2516.

        5.       I am employed by the United States Department of Justice, DEA, as a Special

Agent and have been so employed since September 2016.

        6.       I received 20 weeks of specialized drug law enforcement training at the DEA

training academy in Quantico, Virginia, from September 2016 to February 2017. The training

curriculum covered all aspects of drug investigations, including identification of controlled

substances, physical and electronic surveillance, utilization of confidential sources, interview

techniques, undercover operations, financial investigations, money laundering techniques, and

the general operation of drug trafficking organizations. This training included instruction in the

investigation of federal drug violations, including, but not limited to Title 21, United States

Code, Sections 841 and 846. Additionally, this training included several hundred hours of

comprehensive, formalized instruction in, but not limited to, narcotics investigations, drug

identification, detection, interdiction, financial investigations and money laundering,

identification and seizure of drug related assets, undercover operations, and electronic and

physical surveillance procedures.

        7.       Prior to my employment with the DEA, I was employed with the Federal

Protective Service for two years, Department of Defense for two years and United States Navy
for six years.

        8.       During the course of my employment as a DEA Special Agent, I have participated

in many narcotics investigations either as a case agent or in a supporting role. I have debriefed

confidential sources and witnesses who had personal knowledge regarding narcotics trafficking

organizations. In addition, I have discussed with numerous law enforcement officers and

confidential sources the methods and practices used by narcotics traffickers. I have also

participated in many aspects of drug investigations including, but not limited to, undercover

operations, telephone toll analysis, records research, physical surveillance, and assisted in court


AFF. IN SUPPORT OF CRIMINAL COMP.

                                                  2
        Case 4:20-mj-71222-MRGD Document 1-1 Filed 08/27/20 Page 4 of 6




ordered wiretap investigations. Moreover, I have executed numerous federal and state narcotics

search and arrest warrants that resulted in the arrest of suspects and seizure of narcotics.

       9.      Through my training, education, experience, and my conversations with other

agents and officers who conduct drug investigations, I have become familiar with narcotics

traffickers’ use of mobile telephones and mobile telephone applications and their use of

numerical codes and code words to conduct their business. Also, I have become familiar with

narcotics traffickers’ methods of operation, including, but not limited to, the manufacturing,

distribution, storage, and transportation of narcotics, and the methods used by drug traffickers to

collect, transport, safeguard, remit, and/or launder drug proceeds.

       10.     I have initiated and/or participated in approximately five Organized Crime Drug

Enforcement Task Force (“OCDETF”) investigations. The OCDETF program is part of the

United States Attorney General’s strategy to reduce the availability of drugs by disrupting major

trafficking organizations through joint collaborations across agencies.

III.   APPLICABLE LAW

       11.     Title 21 U.S.C. §§ 841(a)(1) and (b)(1)(c), in relevant part, prohibit a person from

knowingly possessing a controlled substance with the intent to distribute it to another person.

IV.    FACTS ESTABLISHING PROBABLE CAUSE

       12.     On June 11, 2019, federal agents executed a search warrant at a residence on
Georgia Street in Oakland. According to the California Department of Motor Vehicles, this

residence is GRASSI’s mailing address.

       13.     GRASSI came to the front door as agents gave the knock-and-notice warning. He

acknowledged his identity. He was the occupant of the top floor of the residence and indicated

that he shared the space with his significant other, who was at work.

       14.     While searching GRASSI’s bedroom on the top floor, agents found a bag of

suspected Adderall:




AFF. IN SUPPORT OF CRIMINAL COMP.

                                                  3
        Case 4:20-mj-71222-MRGD Document 1-1 Filed 08/27/20 Page 5 of 6




       15.     Agents spoke with GRASSI the same day. GRASSI admitted he was in

possession of Adderall and MDMA. GRASSI also admitted he sold smaller quantities of

cocaine and had approximately 40 grams of cocaine in his closet, which agents located.

       16.     Agents also found four digital scales in GRASSI’s bedroom. In the same room,

they also found about $2,000 in loose currency near a money counter, which GRASSI admitted

were the proceeds of selling drugs.

       17.     Based on my training and experience, I know that digital scales and money

counters are commonly used by individuals who distribute narcotics. I also know that possession

of multiple types of drugs can indicate that an individual is involved in drug distribution, and

does not merely possess the drugs for personal use.

       18.     GRASSI’s cell phone includes a June 7, 2019 text message exchange where, in
AFF. IN SUPPORT OF CRIMINAL COMP.

                                                 4
        Case 4:20-mj-71222-MRGD Document 1-1 Filed 08/27/20 Page 6 of 6




response to a message asking about the price for 60 “addy,” GRASSI replied that it would cost

the sender $6/each.

       19.     Agents interviewed GRASSI again on November 20, 2019. GRASSI told agents

that he paid $5-$6 per pill for the Adderall. He first denied selling the Adderall, but then

admitted that he did sell Adderall, charging $1 more than what he paid.

V.     CONCLUSION

       20.     Based on the foregoing evidence, there is probable cause to believe that, on or

about June 11, 2019, in the Northern District of California, Kody GRASSI knowingly possessed

Adderall, an amphetamine and Schedule II controlled substance, with the intent to distribute it ,

in violation of Title 21, United States Code, Sections 841(a)(1), and (b)(1)(C). Therefore, I

respectfully request that the Court issue a criminal complaint and arrest warrant for Kody

GRASSI.

       I swear under penalty of perjury that the foregoing statements are true and correct to the

best of my knowledge, information, and belief.


                                              ______/s/ Matthew Monschein______________
                                              SPECIAL AGENT MATTHEW MONSCHEIN
                                              Drug Enforcement Administration


Sworn to me over telephone
                     p     and signed by me this ____
                                                  27 day of August, 2020:



________________________________
HONORABLE KANDIS WESTMORE
United States Magistrate Judge Robert M. Illman




AFF. IN SUPPORT OF CRIMINAL COMP.

                                                  5
